Lawrence, Judge:
The proper value for dutiable purposes of certain bicycle parts from Great Britain is the subject of the above-enumerated appeals for a reappraisement.
It has been stipulated and agreed by the parties hereto that on or about the date of exportation such or similar merchandise was not freely offered for sale either for home consumption in Great Britain or for export to the United States.
It was further stipulated and agreed that on or about the date of exportation the price at which such or similar imported merchandise was freely offered for sale for domestic consumption in the United States, packed ready for delivery, in the principal market, in the usual wholesale quantities and in the ordinary course of trade, with the allowances enumerated in section 402 (e) of the Tariff Act of 1930, was the appraised value less the items marked “x” on the invoices.
Upon the uncontroverted facts of record, the court holds that the proper basis of determining the value of the imported bicycle parts in issue is United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, and that such value is the appraised value, less the items marked “x” on the invoices.
Judgment will he entered accordingly.